UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1200



JUDY M. INGRAM,

                                               Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster        General,
United States Postal Service,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-99-108-2)


Submitted:   August 29, 2000             Decided:   September 11, 2000


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore R. Dues, Jr., THEODORE R. DUES, JR., L.C., Charleston,
West Virginia, for Appellant.    Rebecca A. Betts, United States
Attorney, Michael L. Keller, Assistant United States Attorney,
Charleston, West Virginia; Thomas J. Marshall, Acting Managing
Counsel, Legal Policy, Steven F. Hirsch, UNITED STATES POSTAL SER-
VICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judy M. Ingram appeals the district court’s order granting

summary judgment to Defendant in this action alleging employment

discrimination.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Ingram v.

Henderson, No. CA-99-108-2 (S.D.W. Va. Jan. 24, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2